Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].



AMENDMENT TO BROOKELAND GAS FACILITIES
GAS GATHERING AND PROCESSING AGREEMENT


This Amendment (this “Amendment”) dated effective as of April 1, 2012 (the
“Effective Date”) is between ANADARKO E&P COMPANY LP (“Anadarko”), successor to
RME Petroleum Company and Union Pacific Resources Company producing division
(“Producer”) and EAGLE ROCK OPERATING, L.P. (“Eagle Rock”), successor to Duke
Energy Field Services, LP (“DEFS”), Duke Energy Field Services, Inc. and Union
Pacific Resources Company, processing division (“Processor”).
WHEREAS, Producer and Processor, and/or their predecessors in interest are
parties to that certain Brookeland Gas Facilities Gas Gathering and Processing
Agreement dated as of September 1, 1993, as amended by amendments dated as of
October 1, 1994, December 1, 1995, January 1, 1996, July 1, 1998, July 1, 2008,
July 15, 2008, March 15, 1999, September 1, 2001, and November 1, 2005 (as
amended, the “Contract”);
WHEREAS, notwithstanding that the Amendment to Gas Gathering and Processing
Agreement dated as of November 1, 2005 (the “2005 Amendment”), was executed by
Anadarko but was never executed by Eagle Rock, as successor in interest to DEFS,
Anadarko and Eagle Rock have operated in accordance with the terms of such 2005
Amendment, attached hereto as Exhibit “B”;
WHEREAS, Anadarko and Eagle Rock desire to ratify and adopt the 2005 Amendment
effective as of November 1, 2005; and
WHEREAS, Anadarko and Eagle Rock desire to further amend the Contract as
provided herein.
NOW, THEREFORE, for and in consideration of the premises and of the mutual
covenants contained herein, the parties agree to further amend the Contract as
set forth below. Unless otherwise defined herein, capitalized terms used in this
Amendment shall have the meanings ascribed to those terms in the Contract.
1.
2005 Amendment.    The 2005 Amendment is hereby ratified and adopted by the
parties in accordance with its terms, effective as of November 1, 2005, being
the original date of that amendment. Except as such amendment is modified
hereby, the 2005 Amendment shall be effective in accordance with its terms.



2.
Contract Area; Dedication.    Effective as of the Effective Date, the Contract
Area, as shown on Exhibit “A” of the Contract, is hereby modified to add those
lands located in Vernon, Beauregard, Allen, Rapides and Evangeline Parishes,
Louisiana described in Exhibit “A” and shaded in blue on the map set forth as
Exhibit “A-1”, both attached hereto (the “Additional Term Dedicated Acreage”) to
the Contract Area for a term of ten (10) years from the Effective Date;
PROVIDED, HOWEVER, that upon the expiration of such ten (10) year term, such
dedication shall continue from year to year thereafter unless and until
terminated by Producer by giving written notice of the same to Processor not
less than ninety (90) days prior to the expiration of the original ten (10) year
dedication or the expiration of any one (1) year extension thereof, and
PROVIDED, FURTHER, that Producer shall have the option, exercisable within
ninety (90) days of the date of first flow of each well completed within the
Additional Term Dedicated Acreage, to convert the dedication of all lands
contained in the township in which such well is located from a term dedication
under this Paragraph 2 to a life of lease dedication for the term of the
Contract.





--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

3.
Expansion of Gathering System. It is understood and agreed that the cost
recovery procedure set forth in this Amendment is intended to operate such that
100% of volumes delivered from wells operated by Producer shall be counted
toward satisfaction of the minimum annual volume commitment, regardless of
whether Producer owns all or less than all of the working interest in such well,
so long as Producer delivers to Processor all of the Gas attributable to its
owned or controlled volumes. Any Gas from a well operated by Producer taken in
kind by a third party working interest owner and delivered to Processor shall be
counted toward such volume commitment. Although Gas delivered to Processor from
a well operated by a party other than Producer shall not be counted toward
satisfaction of the minimum annual volume commitments under this Amendment,
Producer shall be compensated for such Gas under the terms of the Contract and
this Amendment, provided that such well is located within the Contract Area and
was spudded after the Effective Date.



Effective as of the Effective Date, and with respect only to wells drilled by
Producer within the Contract Area (as amended hereby) or any lands pooled
therewith that are spud on or after the Effective Date, Section 4.5 of the
Contract is deleted in its entirety and replaced with the following (it being
the intent of the parties that the existing Section 4.5 of the Contract shall
continue to apply to any wells drilled by Producer within Contract Area or lands
pooled therewith that are spud prior to the Effective Date):
 
“4.5    To expeditiously handle expansion of the Gathering system, the Processor
and Producer agree to the following terms:


“a.    Producer shall provide written notice to Processor of Producer's intent
to drill a well or wells on lands within the Contract Area or lands pooled
therewith and request that Processor initiate the construction of necessary
pipelines and related facilities to connect the Delivery Point(s) for the well
or wells to the existing Gathering System (hereinafter "pipeline expansion").
Processor shall provide Producer of Processor's total estimated cost of the
pipeline expansion, and, if that total estimated cost exceeds $500,000, Producer
shall have ten days from receipt of such estimate to make a written election (i)
for Processor to proceed with the pipeline expansion or (ii) to rescind its
request for the pipeline expansion. If Producer elects to proceed with the
pipeline expansion, Processor may nevertheless decline to construct the pipeline
expansion if Processor determines that it would not be profitable to do so. In
such event, Producer may construct the expansion at its sole cost, provided,
that the pipeline expansion must meet all Processor's specifications. In such
event, Processor will construct and install the meter station and connection of
the pipeline expansion to the Gathering System. Such meter station and
connection shall be owned by Processor. Thereafter, Processor may, at its
election, acquire the ownership of the pipeline expansion installed by the
Producer by reimbursing Producer for the actual pipeline expansion costs with no
allowance for inflation or depreciation. Producer agrees to execute all
assignments or contracts deemed necessary to accomplish the transfer to
Processor of title to the pipeline expansion, including rights-of-way and
easements. In the event neither Processor nor Producer elect to construct the
necessary pipeline expansion to connect the Delivery Point to the existing
Gathering System, then this Agreement shall terminate as to the Gas from the
well or wells to be connected to that Delivery Point.


“b.    If Producer timely elects to proceed with pipeline expansion where the
total cost is estimated to exceed $500,000 or where the estimated cost does not
exceed $500,000, and Processor has agreed to construct the pipeline expansion,
Processor shall cause


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

commencement of construction as soon as practicable after the later of
right-of-way acquisition or commencement of drilling of the well.


“c.    In order to provide a recovery mechanism for the capital expenditures
incurred by Processor in connection with a pipeline expansion (including, but
not limited to, the costs of right-of-way, construction, and materials), for
each new Delivery Point receiving Gas from a well operated by Producer spud on
or after April 1, 2012, Producer shall be subject to a minimum annual volume
commitment (“Minimum Annual Volume Commitment”) for the first three (3) years
from initial flow (each an “Annual Commitment Period”). Such Minimum Annual
Volume Commitment shall be calculated based on the assumed volumes and capital
expenditure set forth in Table 1 below.


Table 1
(assumed capital expenditure = $1,000,000)


Year
Minimum Annual Volume Commitment (Mcf)
Minimum Daily Volume Commitment (Mcf/D)
Deficiency Fee ($/Mcf)
1
[***]
[***]
$[***]
2
[***]
[***]
$[***]
3
[***]
[***]
$[***]



“The Minimum Annual and Daily Volume Commitments set forth in Table 1 are
provided for purposes of illustration only and are based on an assumed capital
expenditure by Processor of $1,000,000. The Annual Volume Commitment shall be
calculated for each Delivery Point based on Processor's actual expenditure for
that Delivery Point and will vary from the volumes set forth in Table 1 in the
proportion that the actual expenditures vary from the assumed expenditure. For
example: If Processor spends $800,000 to connect Delivery Point A, (i.e., 80% of
$1,000,000), the Minimum Annual Volume Commitment for Delivery Point A would be
calculated by multiplying the Minimum Annual Volume Commitment volume shown in
Table 1 for the applicable year by 80% (e.g. [***] Mcf for Year 1 x 80% = [***]
Mcf or [***] Mcf/D), with similar calculations being made for Years 2 and 3.
Conversely, if Processor spends $1,200,000 to connect Delivery Point B, the
volumes shown in Table 1 would be multiplied by 120% to determine the actual
Minimum Annual Volume Commitment for Delivery Point B.


“Producer may manage its compliance with the Minimum Annual Volume Commitments
by using any volume delivered during an Annual Commitment Period to a Delivery
Point receiving Gas from a well spud on or after April 1, 2012 in excess of the
Minimum Annual Volume Commitment as (i) an offset against a deficiency in
delivered volumes below the Minimum Annual Volume Commitment for another
Delivery Point also receiving Gas from a well(s) spud on or after April 1, 2012
(“Volume Offset”), and/or (but without duplication) (ii) a credit toward
compliance of the Minimum Annual Volume Commitment for the same Delivery Point
for the next one-year period (“Volume Carryover”). As soon as practical after
the end of the Annual Commitment Period for a Delivery Point, Processor shall
determine whether the Minimum Annual Volume Commitment was satisfied for such
Delivery Point and shall notify Producer in writing of the amount of the excess
or deficiency applicable to that Delivery Point.


“If an excess exists, Producer shall have thirty (30) days from receipt of such
notification from Processor to elect the manner in which Producer wishes to
apply the available


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

excess, and, if such excess is to be applied (either in whole or in part) as a
Volume Offset for another Delivery Point, designate the Delivery Point(s) to
which such Volume Offset should be applied. Should Producer fail to provide
written notice of such election (and designation of Delivery Point(s) if
applicable) to Processor within the prescribed thirty (30) day period, the
excess shall be treated as a Volume Carryover and applied as a credit toward the
Minimum Annual Volume Commitment for the same Delivery Point for the next
one-year period. Excess volumes may be used as a Volume Offset for any Delivery
Point that receives Gas from a well spud on or after April 1, 2012 but may be
applied prospectively only. Once excess volumes have been applied as a Volume
Offset or Volume Carryover, no reversals of such application shall be made.
However, should application of a Volume Offset result in volumes in excess of
the Minimum Annual Volume Commitment for the Delivery Point to which such Volume
Offset is applied, the resulting excess may be similarly managed in accordance
with this Paragraph.


“If Processor determines that the Minimum Annual Volume Commitment for a
Delivery Point was not met, Processor shall apply any Volume Offsets and/or
Volume Carryovers that may be available and, if a deficiency still applies,
calculate and invoice Producer for an amount equal to the product obtained by
multiplying (a) the difference of (x) the sum of Producer's actual total
delivered volumes (in Mcf) and any excess volumes applied as an offset for such
Delivery Point (in Mcf) less (y) the Minimum annual Commitment Volume by (b) the
applicable Deficiency Fee shown in Table 1. The invoiced amount shall be due and
payable by Producer in accordance with Article XIV of the Contract. If the
application of Volume Offsets and/or Volume Carryovers for such Delivery Point
as provided above results in volumes in excess of the Minimum Annual Volume
Commitment, Processor shall advise Producer of the amount of such excess
whereupon Producer shall elect how to manage such excess as provided above.


“Producer shall not be relieved of payment of any Deficiency Fee by the
occurrence of an event of Force Majeure claimed by Producer. In the event that
Processor is rendered unable to receive and/or process Gas delivered by Producer
at a Delivery Point due to the occurrence of a Force Majeure claimed by
Processor, the Minimum Annual Volume Commitment for the applicable Delivery
Point(s) shall be suspended for the duration of the Force Majeure and the Annual
Commitment Periods for such Delivery Point(s) shall be extended accordingly.”


4.
Gathering Fee. The following Paragraph 4.5.d. shall be added at the end of
Section 4.5:

“d. Gathering Fee. With respect to all Delivery Points receiving Gas from a well
located within the Contract Area spud on or after April 1, 2012, Processor shall
charge Producer a fee for gathering services over Processor's Gathering System
(“Gathering Fee”) equal to [***] ($[***]) multiplied by the volume (in Mcf) of
Gas received by Processor at each such Delivery Point. On April 1, 2014, and
each April 1 thereafter, the Gathering Fee shall be adjusted upward or downward
in accordance with the adjustment methodology used in Paragraph 4.2 of the
Contract (as such index may be replaced and/or updated from time to time by the
Bureau of Labor Statistics). Notwithstanding the above, at no time shall the
Gathering Fee be adjusted to be less than the initial Gathering Fee above nor
shall the Gathering Fee be adjusted by more than four percent (4%) in any one
year.”
  


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

5.
Processing Fee and Disposition of Plant Products and Residue Gas.



a.
Paragraph 11.2.c. of the Contract shall be deleted in its entirety and replaced
with the following:



“Whenever Producer is taking its Plant Products in kind, Processor shall have no
duty to compensate Producer for the value of Plant Products recovered from
Producer's Gas, and Producer shall pay to Processor a fee equal to: (i) [***]
percent ([***]%) of the value of the Plant Products determined under Paragraph
11.1 above for wells spud prior to July 1, 1998, and (ii) [***] percent ([***]%)
of the value of the Plant Products determined under Paragraph 11.1 above for all
wells spud on or after July 1, 1998 but before April 1, 2012, and (iii) zero
percent (0%) of the value of the Plant Products determined under Paragraph 11.1
above for all wells spud on or after April 1, 2012, using for purposes of
clauses (i), (ii) and (iii), the values realized by Processor in sales of Plant
Products recovered at the Plant other than those allocated to Producer.”


b.
Paragraph 12.1 of the Contract shall be deleted in its entirety and replaced
with the following:



“In-Kind Processing Fees. Whenever Producer is not taking in-kind either its
Plant Products or Residue Gas, or both, Processor shall retain, from the Plant
Products and/or Residue Gas not being taken in-kind, as applicable, an in-kind
fee equal to: (i) [***] percent ([***]%) of the Plant Products or Residue Gas
not being taken in-kind by Producer for wells spud prior to July 1, 1998, (ii)
[***] percent ([***]%) of the Plant Products or Residue Gas not being taken
in-kind by Producer for wells spud on or after July 1, 1998 but prior to April
1, 2012, and (iii) [***] percent ([***]%) of the Plant Products or Residue Gas
not being taken in-kind by Producer for wells spud on or after April 1, 2012.
Producer will keep Processor informed of the spud dates for all committed wells,
the production quantities from the respective wells, and of any Producer test
sampling results, all to facilitate the correct calculation of the processing
fee due under this Paragraph from time to time.”


c.
Paragraph 13.1.c. of the Contract shall be deleted in its entirety and replaced
with the following:

  
“Whenever Producer is taking its Residue Gas in-kind, Processor shall have no
duty to compensate Producer for the value of Residue Gas recovered from
Producer's Gas, and Producer shall pay to Processor a fee equal to: (i) [***]
percent ([***]%) of the value of the Residue Gas determined under Paragraph 12.3
above for wells spud prior to July 1, 1998, (ii) [***] percent ([***]%) of the
value of the Residue Gas determined under Paragraph 12.3 above for all wells
spud on or after July 1, 1998 but before April 1, 2012, and (iii) [***] percent
([***]%) of the value of the Residue Gas determined under Paragraph 12.3 above
for all wells spud on or after April 1, 2012.”


6.
Miscellaneous. The following Section 25.10 shall be added at the end of Article
25:



“25.10 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, EACH PARTY
EXPRESSLY WAIVES ALL RIGHTS TO CLAIM INCIDENTAL, CONSEQUENTIAL, SPECIAL,
INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES THAT IN ANYWAY RELATE TO A CLAIM UNDER
OR A BREACH OF THIS AGREEMENT. THIS SECTION 25.10 DOES NOT APPLY TO AND DOES NOT
LIMIT INDEMNIFICATION REGARDING ANY CLAIMS BY UNAFFILIATED THIRD PARTIES.”


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].



7.
Except as expressly amended hereby, the Contract shall remain in full force and
effect in accordance with its terms.



8.
Headings and Titles.    The headings and titles in this Amendment are for
guidance and convenience of reference only and shall not be deemed to limit or
otherwise affect or interpret the meaning or construction of the terms or
provisions of this Amendment.



9.
Counterparts.    This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original but together shall constitute a single
document. Facsimile or other electronic copies (such as PDF or other scanned
files delivered by electronic mail) of signatures shall constitute original
signatures for all purposes of this Amendment and any enforcement hereof.



IN WITNESS WHEREOF, the parties have executed this Amendment on this 3rd day of
October, 2012, to be effective as of the Effective Date, notwithstanding the
actual date of execution.


ANADARKO E&P COMPANY, LP        EAGLE ROCK OPERATING, L.P.
By:    Eagle Rock Pipeline GP, LLC,
its general partner


By:    /s/ Daniel M. Altena                By: /s/ Joseph A. Mills
Name:    Daniel M. Altena                Name: Joseph A. Mills
Title:    General Manager                Title: Chairman & Chief Executive
Officer




--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

EXHIBIT “A”


Attached to
Amendment to Brookeland Gas Facilities
Gas Gathering and Processing Agreement
dated Effective as of April 1, 2012, between
Anadarko E&P Company LP (“Producer”)
and Eagle Rock Operating, L.P. (“Processor”)




Additional Term Dedicated Acreage


T8W-R2N    Sections 19 - 36
T7W-R2N    Sections 19 - 36
T6W-R2N    Sections 19 - 36
T5W-R2N    Sections 19 - 36
T4W-R2N    Sections 19 - 36
T8W-R1N    Sections 1 - 36
T7W-R1N    Sections 1 - 36
T6W-R1N    Sections 1 - 36
T5W-R1N    Sections 1 - 36
T4W-R1N    Sections 1 - 36
T8W-R1S    Sections 1 - 36
T7W-R1S    Sections 1 - 36
T6W-R1S    Sections 1 - 36
T5W-R1S    Sections 1 - 36
T4W-R1S    Sections 1 - 36
T8W-R2S    Sections 1 - 36
T7W-R2S    Sections 1 - 36
T6W-R2S    Sections 1 - 36
T5W-R2S    Sections 1 - 36
T4W-R2S    Sections 1 - 36
T3W-R2N    Sections 19 - 36
T2W-R2N    Sections 19 - 36
T3W-R1N    Sections 1 - 36
T2W-R1N    Sections 1 - 36
T3W-R1S    Sections 1 - 36
T2W-R1S    Sections 1 - 36
T3W-R2S    Sections 1 - 36
T2W-R2S    Sections 1 - 36
T2W-R3S
Sections 1 - 36

T12W-R3S
Sections 1, 11 - 15, 22 - 28, and 32 - 36

T11W-R3S    Sections 1 - 36
T10W-R3S    Sections 1 - 36
T9W-R3S    Sections 1 - 36
T8W-R3S    Sections 1 - 36
T7W-R3S    Sections 1 - 36
T6W-R3S    Sections 1 - 36
T5W-R3S    Sections 1 - 36
T4W-R3S    Sections 1 - 36


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

T3W-R3S    Sections 1 - 36














--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

EXHIBIT “A-1”


Attached to
Amendment to Brookeland Gas Facilities
Gas Gathering and Processing Agreement
dated Effective as of April 1, 2012, between
Anadarko E&P Company LP (“Producer”)
and Eagle Rock Operating, L.P. (“Processor”)




Map showing Additional Term Dedicated Acreage (blue)



--------------------------------------------------------------------------------



[anadarkomap.jpg]


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

EXHIBIT “B”
Attached to
Amendment to Brookeland Gas Facilities
Gas Gathering and Processing Agreement
dated Effective as of April 1, 2012, between
Anadarko E&P Company LP (“Producer”)
and Eagle Rock Operating, L.P. (“Processor”)


BRK-0006-00*


AMENDMENT TO GAS GATHERING
AND PROCESSING AGREEMENT


This Amendment dated as of November 1, 2005 is between ANADARKO E&P COMPANY LP,
successor to RME Petroleum Company and Union Pacific Resources Company producing
division ("Producer") and DUKE ENERGY FIELD SERVICES, LP, successor to Duke
Energy Field Services, Inc. and Union Pacific Resources Company, processing
division ("Processor").


In consideration of the premises and of the mutual covenants contained herein,
the parties agree to further amend the Brookeland Gas Facilities Gas Gathering
and Processing Agreement dated as of September 1, 1993, as heretofore amended,
Processor's File No. BRK-0006-00* (previously Processor's File No.
BR-G&P-200137, the "Contract") between the parties' predecessors covering
properties in Jasper, Newton, and Sabine Counties, Texas, and Vernon Parish,
Louisiana, as follows:


1.    Article XI, Disposition of Producer's Portion of Plant Products, is
amended to read in its entirety as follows. The former Paragraph 11.3 is
deleted.


XI. FLANT PRODUCTS VALUATION
AND OPTION TO TAKE IN KIND


11.1     Plant Products Ownership and Valuation. Subject to Paragraph 11.2
below, Processor shall own and have the right to sell all Plant Products removed
or extracted from the Facilities after Gas is delivered at the Delivery Points.
Processor will compensate Producer for recovered Plant Products in accordance
with this Paragraph and Article XII below unless Producer's option under
Paragraph 11.2 below is in effect. The compensation due to Producer for Plant
Products allocable to Producer's Gas will be based on Processor's actual sales
prices. Processor shall sell the Plant Products at or f.o.b. the Plant Tailgate.
The prices received by Processor for the Plant Products f.o.b. the Plant
Tailgate will be net of costs and any losses incurred by Processor or its
purchaser downstream of the Plant Tailgate for transportation, fractionation,
treatment, storage, upgrade, line losses, measurement, commissions, brokerage
fees, marketing fees, exchange differentials, and fractionator retainage. The
Sum of all of these costs for Plant Products transported by pipeline shall not
exceed $0.061/gallon for 1994, and will be subject to fluctuations thereafter
based on Processor's experience. This $0.061/gallon limitation shall not apply
to Plant Products transported other than by pipeline. Producer recognizes that
Processor affiliates may participate in handling of Plant Products downstream
from the Plant, and the actual fees incurred by Processor in all downstream
transactions will apply, subject to Processor's duty to use reasonable and
normal industry practices and pricing in affiliate transactions.


11.2    Producer's Option to Elect to Take Its Plant Products In Kind.


(a)Subject to the following conditions, Producer shall have an option,
exercisable annually as of each January 1, to elect to take in kind 100% of the
Plant Products allocated to Gas supplied by Producer and market those Plant
Products at values to be negotiated between Producer and the purchaser of the
Plant Products taken in kind by Producer. Any take in kind election by Producer
shall be applicable to all of Producer's allocable Plant Products, and not less
than all of those quantities. For periods when Producer has elected this "Take
In Kind" option, Processor will deliver the Plant Products to be taken in kind
by Producer to Producer or for its account at the tailgate of the Plant into the
existing connected NGL pipeline, and, as between the parties hereto, Producer
will be responsible for all costs incurred downstream from that point, including
without limitation cost for Plant Products transportation, fractionation,
treatment, storage, upgrade, line losses, measurement, commissions, brokerage
fees, marketing fees, exchange differentials, and fractionator retainage.


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].



(b)Processor acknowledges and agrees that Producer has elected to exercise this
option effective as of November 1, 2005, and continuing through the calendar
year 2006. For 2007 and subsequent years, the option exercise will be presumed
to carryover from year to year unless Producer informs Processor for the
upcoming year by written notice given no later than November 1 of the preceding
year that it desires to cease exercising the Plant Products Take in Kind option,
in which event Processor shall again purchase from and pay Producer for the
Plant Products allocable to Producer's Gas in accordance with Paragraph 11.1 and
Article XII hereof.


(c)Whenever Producer is taking its Plant Products in kind, Processor shall have
no duty to compensate Producer for the value of Plant Products recovered from
Producer's Gas, and Producer shall pay to Processor a fee equal to 20% of the
value of the Plant Products determined under Paragraph 11.1 above for wells
spudded prior to July 1, 1998 and a fee equal to 15% of the value of the Plant
Products determined under Paragraph 11.1 above for wells spudded on or after
July 1, 1998, using for this purpose the values realized by Processor in sales
of Plant Products recovered at the Plant other than those allocated to Producer.


2.    The text of Article XII, Processing Payment, is amended to read in its
entirety as follows:


ARTICLE XII. PROCESSOR'S IN KIND PROCESSING FEE;
PAYMENTS TO PRODUCER FOR PLANT PRODUCTS
AND RESIDUE GAS NOT TAKEN IN KIND


12.l    In Kind Processing Fees. Whenever Producer is not taking in kind either
its Plant Products or Residue Gas or both, Processor shall retain in kind from
the Plant Products or Residue Gas not being taken in kind, as applicable, an in
kind fee of 20% of the Plant Products or Residue Gas not being taken inland for
wells spudded prior to July 1, 1998 and an in kind fee of 15% of the Plant
Products or Residue Gas not being taken in land for wells spudded on or after
July 1, 1998. Producer will keep Processor informed of the spud dates for all
committed wells, the production quantities from the respective wells, and of any
Producer test sampling results, all to facilitate correct calculation of the
processing fee due under this Paragraph from time to time.


12.2    Plant Products Value Payment. When Producer is not electing to take its
Plant Products in kind, Processor shall pay Producer for the recovered Plant
Products attributable to Producer's Gas remaining after deducting the applicable
in land fee Under Paragraph 12.1 at the value for the month established under
Paragraph 11.1 above.


12.3    Residue Gas Value Payment. When Producer is not electing to take its
Residue Gas in kind, Processor shall take title to Residue Gas allocable to
Producer's Gas and pay Producer for its Residue Gas remaining after deducting
the applicable in kind fee under Paragraph 12.1 at the value published in Inside
F.E.R.C.'s Gas Market Report in its first publication of tile month of
deliveries for "Prices of Spot Gas Delivered to Pipelines" for Tennessee Gas
Pipeline Co., Zone 0 Texas ("Index Price"). If this price quotation is
discontinued or materially modified, its successor will be used, or in the
absence of a successor, Producer and Processor will promptly select another
publication that enables calculation of an index price closely comparable to the
Index Price. If a change in the Index Price calculation becomes necessary,
Processor will so inform Producer by written notice, setting forth the proposed
changes and the reason for the changes. Processor will have the right to deduct
from payments to Producer under Paragraphs 12.2 and 12.3 any amounts due to
Processor under this Agreement. No separate payment or value calculation is to
he made under this Contract for helium, sulfur, CO2, other non-hydrocarbons, or
for Inferior Liquids.


3.    Article Xiii, Disposition of Producer's Portion of Residue Gas, is Amended
to read in its entirety as follows:


13.1     Producer's Option to Elect to Take Its Residue Gas In Kind.


(a)Subject to the following conditions, Producer shall have an option,
exercisable annually as of each January 1, to elect to take in kind 100% of the
Residue Gas allocated to gas supplied by Producer and market the Residue Gas at
values to be negotiated between Producer and the purchaser of the Residue Gas
taken in kind by Producer. Any take in kind election by Producer shall be
applicable to all of Producer's allocable


--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

Residue Gas quantities, and not less than all of those quantities. For periods
when Producer has elected this "Take In Kind" option, Processor will deliver the
Residue Gas to be taken in kind by Producer to Producer or for its account at
the tailgate of the Plant into the existing connected Residue Gas pipeline(s)
designated by Producer in good faith, and, as between the parties hereto,
Producer will be responsible for all costs incurred downstream from that point,
including without limitation costs for Residue Gas transportation, storage, line
losses, measurement differences, and other expenses.


(b)Processor acknowledges and agrees that Producer has elected to exercise this
option effective as of November 1, 2005, and continuing through the calendar
year 2006. For 2007 and subsequent years, the option exercise will be presumed
to carry over from year to year unless Producer informs Processor for the
upcoming year by written notice given no later than November 1 of the preceding
year that it desires to cease exercising the Residue Gas Take in Kind option, in
which event Processor shall again purchase from and pay Producer for the Residue
Gas allocable to Producer's Gas in accordance with Article XII hereof.


(c)Whenever Producer is taking its Residue Gas in kind, Processor shall have no
duty to compensate Producer for' the value of Residue Gas recovered from
Producer's Gas, and Producer shall pay to Processor a fee equal to 20% of the
value of the Residue Gas determined under Paragraph 12.3 above for wells spudded
prior to July 1, 1998 and a fee equal to 15% of the value of the Residue Gas
determined under Paragraph 12.3 above for wells spudded on or after July 1,
1998.


(d)This subparagraph (d) and subparagraphs (e) through (h) apply to both Plant
Products and to Residue Gas to be taken in kind by Producer. Producer or its
designee shall be responsible for the disbursement of payment to all owners of
all working interests, royalties, bonus payments, and the like for all proceeds
received from the sale of Plant Products and Residue Gas. Producer or its
designee shall establish any necessary agreements with these other parties to
allow Producer or its designee to be responsible for all such payments. Producer
agrees to release, defend, indemnify, and hold Processor harmless from any and
all liabilities accruing from Producer's exercise of Take in Kind rights and
from any claims of any third parties owning or claiming to own interests ill the
production.


(e)Processor shall not be required to install any additional facilities to serve
Producer in the disposition of Producer's Plant Products or Residue Gas taken in
kind; however, Producer shall be entitled to use a proportionate share of
Processor's existing Facilities at the plant at no cost or expense to Producer.
Any additional facilities that may be required, including, but not limited to
storage and measurement, shall be provided, operated, and maintained at
Producer's sale cost and expense.


(f)During each effective period for which Producer has elected to take in kind
its allocable Residue Gas or Plant Products or both, in lieu of receiving any
payment from Processor for Residue Gas or Plant Products, as the case may be,
allocated to Producer's Gas, Producer shall take in kind and market 100% of the
net Residue Gas, Plant Products or both allocated to Producer. For the avoidance
of doubt, no separate payment or value calculation is to be made to Producer
under this Contract for Producer's allocable Plant Products or Residue Gas while
an applicable Take in Kind option is in effect.


(g)Producer recognizes that Processor has no gas storage capability other than
line pack in its gathering system, Processor will deliver Producer's allocable
Residue Gas to the tailgate of Processor's Plant at a pressure sufficient to
enter the facilities of the downstream pipeline, but in no event shall Processor
be obligated to deliver residue gas at a pressure that exceeds the capabilities
of Processor's existing facilities. Producer will separately contract with each
downstream Plant Products and gas pipeline and each Plant Products and Residue
Gas customer for the handling and sale of Producer's in kind Plant Products and
Residue Gas, Producer will make timely all agreements for sale, transportation,
nominations, and gas scheduling necessary or appropriate to cause timely
delivery of Producer's Plant Products and Residue Gas to or for the benefit of
Producer. Producer will be responsible for all gas imbalance resolutions and
related costs between Producer and the downstream pipelines under their
respective tariffs and policies, and Producer is entitled to all gas imbalance
resolution revenue from those parties when applicable.




--------------------------------------------------------------------------------

Specific Terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

(h)The Plant Products and Residue Gas Take in Kind provisions of this Contract
are exercisable only by Anadarko E&P Company LP for the gas committed under this
Contract, are excepted from Article XXIV "Assignment," and may not be included
with any assignment or partial assignment by Producer of this Contract.


4.    Scope. The Contract is amended to the extent noted herein. In all other
respects, it is confirmed and shall continue in full force and effect.


5.    Counterparts. This Amendment may be executed in any number of
counterparts, all of which shall be considered together as one instrument. This
Amendment is binding upon all parties executing it, whether or not it is
executed by all parties owning interests in the properties committed under the
Contract as amended.


The parties have signed this Amendment by their duly authorized representatives
as of the date set forth below, to be effective as of the date first set forth
above.




DUKE ENERGY FIELD SERVICES, LP        ANADARKO E&P COMPANY LP
    
    
    
___________________________________        ______________________________________
Richard A. Cargile                Karl F. Kurz


Title: Vice President                Title: SVP, Mktg & GM, US Onshore
    
Executed on: _________________            Executed on:_____________________


PROCESSOR                    PRODUCER




